UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2088



LAWRENCE E. BOWLING,

                                              Plaintiff - Appellant,

          versus


KENNETH E. LAWSON, a/k/a Casey,

                                              Defendant - Appellee,
          and


JOHN E. LUTZ; DAVID MCCLAVE; JANE MCCLAVE
LAWSON; HILDRETH ROBINSON, a/k/a Jerry,

                                                          Defendants.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-98-1158-2)


Submitted:   January 31, 2001          Decided:     February 15, 2001


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence E. Bowling, Appellant Pro Se. James William Lane, Jr.,
Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lawrence E. Bowling appeals the district court’s order award-

ing Bowling $500 in compensatory damages against Kenneth “Casey”

Lawson   for   slander   and   dismissing   Bowling’s   remaining   claims

against Lawson.     We have reviewed the record and the district

court’s opinion and find no reversible error.            Accordingly, we

affirm on the reasoning of the district court.            See Bowling v.

Lawson, No. CA-98-1158-2 (S.D.W. Va. July 21, 2000).         We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                     2